DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. Applicant amended the claims with added limitations and are rejected under new grounds of rejection.
First, the applicant refers to figures 1A, 1B of the instant application for the support of amendment, however, these are prior art.
Second, even after amendment, Weilder teaches the claimed elements.  Instead of four modules, if only two modules are considered, coolant flows through the first module independently of the second module.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weilder et al (US 20160233565 A1).
Regarding claim 1, Weilder discloses a vehicle having a high-voltage battery in which a pair of storage modules (1) [considering only two modules, as labeled first module and second module] comprising a plurality of storage cells (5) are arranged along cooling modules (3+8+4). An inflow channel (9) and an outflow channel (10) are 

    PNG
    media_image1.png
    769
    737
    media_image1.png
    Greyscale


Fig. 5 above shows the inflow channel (9, 11) is fluidically connected to the first fluid connector A of the cooling module of the first accumulator module and to the first 
Regarding claim 2, Weilder teaches that the cooling module of the first accumulator module is arranged in a point-symmetrical manner with respect to the cooling module of the second accumulator module, and vice versa [Fig. 5].
Regarding claim 3, Weilder teaches that the first fluid connector of the cooling module of the first accumulator module is arranged in a point-symmetrical manner with respect to the first fluid connector of the cooling module of the second accumulator module, and vice versa [Fig. 5].
Regarding claim 4, Weilder teaches that the second fluid connector of the cooling module of the first accumulator module is arranged in a point-symmetrical manner with respect to the second fluid connector of the cooling module of the second accumulator module, and vice versa [Fig. 5].
Regarding claim 5, Weilder teaches that the cooling modules each have a connection region in which the first and second fluid connectors are provided, wherein, as viewed in a longitudinal direction of the inflow channel and/or the outflow channel, the connection region of the cooling module of the first accumulator module is arranged 

Regarding claim 6, Weilder teaches that as viewed in a longitudinal direction of the inflow channel and/or the outflow channel, the first fluid connector of the cooling module of the first accumulator module is arranged in front of the second fluid connector of the cooling module of the second accumulator module, or vice versa.
Regarding claim 7, Weilder teaches that as viewed in the longitudinal direction of the inflow channel and/or the outflow channel, the second fluid connector of the cooling module of the first accumulator module is arranged in front of the first fluid connector of the cooling module of the second accumulator module, or vice versa.
Regarding claim 8, Weilder teaches that the inflow channel and the outflow channel are arranged in a parallel manner at least in the region between the first and second accumulator modules [Fig. 5].
Regarding claim 9, Weilder teaches that the high-voltage accumulator has multiple pairs of first and second accumulator modules, which pairs are arranged one behind the other in the first direction [Fig. 5].
Regarding claim 10, Weilder teaches that the inflow channel and the outflow channel extend in a first direction in the region between the first and second accumulator modules of the pairs of accumulator modules [Fig. 5].
Regarding claim 12, Weilder teaches that the battery system relates to a vehicle [paragraph 0002-0005, 0017-0018].

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weilder et al (US 20160233565 A1) as applied in claim 1 and further in view of Harada et al (US 20150140388 A1).
Regarding claim 11, Weilder remains silent about a cooling plate, however, it is known in the art that the cooling modules have a plate-shape and, in their interior, have flow channels for coolant or refrigerant, wherein each accumulator module has multiple accumulator cells, which are arranged one behind the other on the cooling module in a longitudinal direction of the respective cooling module as taught by Harada [Fig. 1-2; paragraph 0027-0031]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723